By the Court —
McMillan, J. —
This is an action brought to recover damages for an assault and battery. The cause was tried by a jury in the District Court, and a verdict rendered in favor of the plaintiff for one hundred and twenty-five dollars damages.
The first two points made by the appellant are as follows:
1. The verdict in this case is erroneous for that it appears.from said complaint that the assault complained of was not willful or malicious on the part of the defendant, and therefore the plaintiff could only recover nominal damages, and not vindictive damagas.
2. No special damages are alleged in the complaint; therefore the amount assessed by the jury could only be nominal.
These two objections may be disposed of together. The complaint charges an assault and battery in the usual form. It is not necessary, in an action for a simple assault and battery, to charge in terms that it was “ willful ” or “ malicious,” to entitle the plaintiff to maintain his action. 1 Ch. R., 396; Starkie’s Criminal Pl., 85.
The plaintiff is not confined to the recovery of merely nominal damages on this action, but may recover such general damages as he may prove to have resulted from the injury. The paper book contains only the pleadings in the cause; no part of the evidence or proceedings in the trial are before us, and there is nothing in the amount of the verdict from which we can infer that the jury allowed any other than the general damages proved by the plaintiff. The objections, therefore, cannot be sustained.
The remaining objection stated in the appellant’s brief is that “ the complaint does not constitute a cause of action.”
The appellant has omitted to call our attention in any manner to any ground upon which he rests this objection, and we do not *75discover any defect in the complaint of which the appellant can here take advantage.
The judgment of the Court below is affirmed.